[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 09, 2007
                              No. 06-16688                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00190-CR-T-27EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ENAR BOLANOS-RENTERIA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 9, 2007)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Enar Bolanos-Renteria appeals his 121-month sentence for conspiracy to
possess with intent to distribute five kilograms or more of cocaine while on board a

vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C. §§

70503(a), 70506 (a), (b), and possession with intent to distribute five kilograms or

more of cocaine while on board a vessel subject to the jurisdiction of the United

States, in violation of 46 U.S.C. §§ 70503(a), 70506 (a). We affirm.

                                 I. BACKGROUND

      Bolanos-Renteria’s crimes result from an incident that occurred

approximately 115 nautical miles southwest of the Galapagos Islands, in the

Pacific Ocean. After a United States maritime patrol aircraft spotted a “go-fast”

vessel and relayed this information to a United States Coast Guard cutter that

proceeded to approach the vessel, the five crew members, Bolanos-Renteria and

four other individuals, responded by setting the vessel on fire and jumping into the

ocean. The Coast Guard rescued them and ultimately recovered approximately

4,000 pounds (1,814 kilograms) of cocaine. Although the crew members stated

that they were Colombian, none of them admitted to being the captain.

Accordingly, the Coast Guard determined that the vessel lacked nationality and

authorized the enforcement of American law. While all were involved in

navigating the vessel, ultimately, one of the crew members was identified as the

captain. Bolanos-Renteria, who expected to be paid more than three of the other



                                           2
crew members, was the vessel’s mechanic.

       Bolanos-Renteria was indicted in 2006 with the other four crew members

and charged with conspiracy to possess with intent to distribute five kilograms or

more of cocaine while on board a vessel subject to the jurisdiction of the United

States, in violation of 46 U.S.C. §§ 70503(a), 70506 (a), (b) (“Count One”), and

possession with intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. §§ 70503(a), 70506 (a) (“Count Two”). He pled guilty to the charges

without a written plea agreement.

       The presentence investigation report (“PSI”) set Bolanos-Renteria’s base

offense level at 38, pursuant to U.S.S.G. § 2D1.1(c)(1) (2005), because his offense

involved at least 150 kilograms of cocaine. Two levels were deducted pursuant to

a safety valve under U.S.S.G. § 2D1.1(b)(7); three levels were deducted under

U.S.S.G. §§ 3E1.1(a), (b), because Bolanos-Renteria accepted responsibility.1

Bolanos-Renteria had no criminal history points. With an adjusted offense level of

33, and a criminal history category of I, Bolanos-Renteria’s resulting Sentencing

Guidelines range was 135 to 168 months of imprisonment. The ten-year statutory


       1
         The PSI erroneously states that U.S.S.G. § 2D1.1(c)(3) applies for crimes involving at
least 150 kilograms of cocaine, whereas U.S.S.G. § 2D1.1(c)(1) actually applies for such crimes.
The PSI also states that a two-level decrease applies under U.S.S.G. § 2D1.1(b)(9), whereas the
decrease actually applies under U.S.S.G. § 2D1.1(b)(7).

                                               3
minimum was inapplicable pursuant to 18 U.S.C. § 3553(f), but the maximum term

of imprisonment was life.

      Bolanos-Renteria raised a single objection to the PSI before sentencing and

argued that he was entitled to a two-level mitigating role reduction pursuant to

U.S.S.G. §§ 2D1.1(a)(3), 3B1.2. The probation officer responded that Bolanos-

Renteria was not substantially less culpable than the average participant on the

vessel and that his role was not distinguishable from the roles of the other crew

members.

      No new objections were raised at sentencing, and Bolanos-Renteria’s

counsel argued that the sentencing judge had great discretion in deciding whether

to grant the role reduction. Defense counsel classified Bolanos-Renteria’s role as a

“spark plug changer,” not a mechanic, and asserted that he was less culpable than

the others aboard the vessel. R2 at 4. The government responded that Bolanos-

Renteria was the vessel’s mechanic, he expected to receive 50 million pesos for his

work compared with 120 million for the captain and 30-35 million for the other

crew members, and he had made a prior smuggling trip. The district judge

overruled the role objection and found that Bolanos-Renteria was the vessel’s

mechanic; he received more money than the other crew members; he arguably was

more culpable than the average participant, and no facts supported a finding of



                                          4
lesser culpability; he was held accountable only for the amount of cocaine

recovered; and “so long as they’re being held accountable only for the quantity in

which they are involved, they are not entitled to minor role adjustments.” Id. at 14-

17.

      The district judge adopted the PSI and found the Sentencing Guidelines

range to be 135 to 168 months of imprisonment; Bolanos-Renteria apologized for

his actions. Bolanos-Renteria’s counsel then requested that the district judge

consider Bolanos-Renteria’s impoverished background; that he was not a real

mechanic; that punishing individuals convicted of drug offenses did not create a

deterrent effect; that the captain, who benefitted from a substantial assistance

departure, received a 121-month sentence and another co-defendant, who had made

a previous drug smuggling trip, received a 120-month sentence; and that Bolanos-

Renteria should receive a sentence consistent with those sentences. The

government did not respond.

      The district judge stated that he had considered the advisory Sentencing

Guidelines and all of the 18 U.S.C. § 3553(a) factors; he noted that the need to

avoid sentencing disparities was important. Accordingly, the district judge granted

a downward variance and sentenced Bolanos-Renteria to 121 months of

imprisonment on Counts One and Two, to be served concurrently, and five years of



                                           5
supervised release on both counts, to be served concurrently. Bolanos-Renteria

also was ordered to pay a $200 special assessment and was informed that, if he was

deported, then he would be prohibited from reentering the United States without

express permission. The district judge recommended that Bolanos-Renteria

receive educational and vocational training and stated that the sentence was

sufficient but not greater than necessary, was consistent with the sentences

received by the other codefendants, and should serve to deter others. The

government objected to the sentence as being below the Sentencing Guidelines

recommended range. Bolanos-Renteria’s counsel had no new objections. On

appeal, Bolanos-Renteria contends that the district judge clearly erred by refusing

to grant him a minor role adjustment and that his 121-month sentence was

unreasonable.2

                                     II. DISCUSSION

A. Minor-Role Reduction

       Although he concedes that he was not substantially less culpable than the

other crew members, Bolanos-Renteria contends that he was substantially less



       2
          Bolanos-Renteria states that he also “adopts the arguments, together with supporting
citations of authority, filed on behalf of co-appellants providing they are to the benefit of
appellant.” Appellant’s Br. at v. Bolanos-Renteria’s attempt to adopt the appellate arguments of
his co-defendants fails because they are not parties to his appeal. Fed. R. App. P. 28(i).


                                               6
culpable than the captain and that a minor-role reduction may be granted to

multiple participants. He also asserts that the district judge misunderstood his

authority when he found that Bolanos-Renteria was not entitled to a minor-role

adjustment, because he was held accountable only for the quantity of drugs with

which he was involved, and the judge should have based his decision on the

particular facts of the case.

       We review a district court’s determination of a defendant’s role in the

criminal conduct for clear error. United States v. De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). “The proponent of the downward adjustment . . .

always bears the burden of proving a mitigating role in the offense by a

preponderance of the evidence.” Id. at 939. According to U.S.S.G. § 3B1.2(b), a

sentencing judge may decrease a defendant’s offense level by two levels if he or

she finds the defendant was a minor participant in the criminal activity. A minor

participant is a defendant “who is less culpable than most other participants, but

whose role could not be described as minimal.” U.S.S.G. § 3B1.2, comment. (n.5).

If the defendant receives an adjustment under § 3B1.2, and his base offense level is

38, then he is entitled to an additional four-level decrease under U.S.S.G.

§2D1.1(a)(3).

       In deciding whether a minor-role adjustment applies, the sentencing judge



                                          7
must determine “the defendant’s role against the relevant conduct for which [he]

was held accountable at sentencing” and may consider “the defendant’s role

against the other participants . . . in that relevant conduct.” De Varon, 175 F.3d at

945. Regarding the first prong of the De Varon analysis, we have explained that

      [o]nly if the defendant can establish that [he] played a relatively minor
      role in the conduct for which [he] has already been held
      accountable—not a minor role in any larger criminal
      conspiracy—should the district court grant a downward adjustment
      for minor role in the offense.” Id. at 944. Further, “the amount of
      drugs imported is a material consideration in assessing a [drug
      courier’s] role in [his] relevant conduct. . . . Indeed, because the
      amount of drugs in a courier’s possession . . . may be the best
      indication of the magnitude of the courier’s participation in the
      criminal enterprise . . . [, and] that amount of drugs may be dispositive
      . . . in the extreme case.”

Id. at 943 (citations omitted).

      With regard to the second prong of the De Varon analysis, we have

determined that a sentencing judge should examine other participants only to the

extent that they (1) “are identifiable or discernable from the evidence,” and (2)

“were involved in the relevant conduct attributed to the defendant.” Id. at 944. We

have recognized, however, that the first prong set forth in De Varon may, in many

cases, be dispositive. Id. at 945. Bolanos-Renteria was held responsible for only

the cocaine that he transported, and he did not establish that he played a relatively

minor role in that conduct. Additionally, he transported 1,814 kilograms, or



                                           8
approximately two tons, of cocaine, which may be the best indication of his level

of participation. In terms of the second prong of the De Varon analysis, Bolanos-

Renteria played the second most vital role on the vessel by serving as the mechanic

and expecting to be paid more than three of the other crew members. Accordingly,

Bolanos-Renteria did not establish that he was entitled to a minor-role reduction,

and the district judge did not clearly err in denying it.

B. Reasonableness of Sentence

      Bolanos-Renteria contends that his 121-month sentence is unreasonable.

He asserts that nothing in the record explains why he and the captain received

sentences of 121 months of imprisonment while the other crew members, including

the two sentenced after him, received imprisonment terms of 120 months. When

reviewing a sentence imposed by a district judge, we first must ensure that the

judge correctly calculated the Sentencing Guidelines range. United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005) (per curiam). We then review

the sentence for reasonableness in light of the 18 U.S.C. 3553(a) factors and must

determine whether the sentence fails to achieve the purposes of sentencing set forth

in that statute. United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006).

      We review only the final sentence for reasonableness, rather than each

individual decision made during the sentencing process. Winingear, 422 F.3d at



                                            9
1245. Reasonableness review is “deferential,” and “the party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in light

of both [the] record and the factors in section 3553(a).” United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005) (per curiam). A sentence may be reviewed for

procedural or substantive unreasonableness. United States v. Hunt, 459 F.3d 1180,

1182 n.3 (11th Cir. 2006). A sentence is procedurally unreasonable if it results

from a procedure that failed to follow the requirements of United States v. Booker,

543 U.S. 220, 125 S. Ct. 738 (2005). Id. A sentence may be substantively

unreasonable even if it is procedurally reasonable. Id.

       A sentencing court is charged with imposing a sentence that is “sufficient,

but not greater than necessary” to reflect the seriousness of the offense, afford

deterrence, protect the public from further crimes of the defendant, and provide the

defendant with educational or vocational training, medical care or other treatment.

18 U.S.C. § 3553(a). Furthermore, under § 3553(a), a sentencing judge shall

consider “(1) the nature and circumstances of the offense and the history and

characteristics of the defendant;” (2) the need for the sentence imposed to reflect

the seriousness of the offense, to deter criminal conduct, protect the public from

further crimes of the defendant, and to provide the defendant with correctional

treatment in the most effective manner; “(3) the kinds of sentences available;”



                                          10
(4) the Sentencing Guidelines; and (5) the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct. 18 U.S.C. § 3553(a). The sentencing judge need not “recite a

laundry list of the § 3553(a) factors”; some indication in the record that the judge

adequately and properly has considered the applicable advisory Sentencing

Guidelines range and the § 3533(a) sentencing factors is sufficient. United States

v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      “[T]here is a range of reasonable sentences from which the district court may

choose” and “[a] district court may impose a sentence that is either more severe or

lenient than the sentence we would have imposed.” Talley, 431 F.3d at 788. There

are also “sentences outside the range of reasonableness that do not achieve the

purposes of sentencing stated in § 3553(a) and that . . . the district court may not

impose.” Martin, 455 F.3d at 1237. “[A] district court's determination that the

Guidelines range fashions a reasonable sentence, necessarily must be a

case-by-case determination. In some cases it may be appropriate to defer to the

Guidelines; in others, not.” Hunt, 459 F.3d at 1184.

      The district judge complied with the requisite procedural requirements,

viewed the applicable Guidelines range as advisory, and considered the § 3553(a)

factors. The judge was not required to recite the list of the § 3553(a) factors; he



                                          11
stated that he was imposing a sentence, which was below the Sentencing

Guidelines recommended sentencing range, to ensure that Bolanos-Renteria and

his codefendants did not receive disparate sentences. The judge also rejected

Bolanos-Renteria’s argument that three of the four other crew members were

equally culpable, which explains why he was sentenced to an additional month of

imprisonment. Therefore, Bolanos-Renteria’s sentence was within the range of

reasonable sentences that the district judge could have imposed, and Bolanos-

Renteria has not met his burden of establishing that his sentence was procedurally

or substantively unreasonable. Talley, 431 F.3d at 788. Consequently, we

conclude that Bolanos-Renteria’s sentence was reasonable.

                                III. CONCLUSION

      Bolanos-Renteria has appealed his 121-month sentence for possession with

intent to distribute five kilograms or more of cocaine while aboard a vessel subject

to the jurisdiction of the United States on the grounds that he should have received

a minor-role adjustment and that his sentence was unreasonable. For the reasons

that we have explained, his sentence is AFFIRMED.




                                         12